UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,

 

Vv. CASE NO. 8:06-CR-464-T-17TGW
ANTHONY LEON WARRICK.
/
ORDER

This cause is before the Court on:

Dkt. 675 Stipulation Regarding Retroactive Application

Dkt. 682 Order Granting Sentence Reduction

Dkt. 765 Amendment 782 Memorandum

Dkt. 773 Order Granting Sentence Reduction

Dkt. 779 Motion for Retroactive Application of Sentencing

Guidelines Pursuant to Amendment 782

Dkt. 813 Response

Defendant Anthony Leon Warrick, pro se, moves for a 2-level reduction
in Defendant's sentence pursuant to Amendment 782. Defendant Warrick argues
' that the Total Offense Level is 33, rather than 34, and therefore Defendant

is entitled to a further reduction.

Defendant Anthony Leon Warrick entered into a Plea Agreement, pleading
guilty to Count 1 of the Indictment. (Dkt. 160). Defendant Warrick was sentenced
on Count 1 on October 9, 2007 to a term of imprisonment of 235 months, a term of
supervised release of 60 months: fine waived, and a special assessment fee of $100.00.
(Dkts. 379, 396). At sentencing, the Court granted the Government's 5K1.1 Motion
for a 4-level reduction in the offense level, and denied Defendant’s Motion for

a 7-level reduction on the offense level.

Pursuant to a Stipulation, Defendant Warrick’s term of imprisonment was
later reduced to 188 months. (Dkt. 682).

The Amendment 782 Memorandum indicates that Defendant Warrick was.
eligible for a sentence reduction, with 170 months being the lowest

possible term of imprisonment.
The Court granted Defendant’s previous Motion for a sentence reduction
pursuant to Amendment 782, reducing Defendant Warrick’s term of imprisonment
to 170 months. The Court notes that the Total Offense Level is 34 based on
a career offender enhancement, although Amendment 782 reduces the USSG 2D1.1
Total Offense Level to 33. (Base Offense Level 34; dangerous weapon +2;
acceptance of responsibility -3 = 33). Pursuant to USSG 4D1.1, the Total Offense
Level became 34 (Base Offense Level 37; acceptance of responsibility -3 = 34).
Because the Total Offense Level under the career offender guideline

is higher, that offense level is applicable.

After consideration, the Court denies Defendant Warrick’s Motion
for Retroactive Application of Sentencing Guidelines Pursuant to Amendment 782

is denied. Accordingly, it is

ORDERED that pro se Defendant Anthony Leon Warrick’s Motion
For Retroactive Application of Sentencing Guidelines Pursuant to Amendment
782 (Dkt. 779) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on this ott

day of November, 2019.

 

 

 

 

Copies to:
All parties and counsel of record
Pro Se Defendant:

Anthony Leon Warrick

49160-018

Marianna Federal Correctional Institution
P.O. Box 7007

Marianna, FL 32447
